Citation Nr: 1015303	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  08-38 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1944 to 
December 1948.  The Veteran died in April 2006, and the 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The Board notes that the RO issued a Statement of the Case in 
July 2009 with regard to the appellant's claim for 
entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.  However, the 
appellant did not file a Substantive Appeal with regard to 
this claim, and therefore it is not before the Board.

Please note that the current appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The  issue of entitlement to DIC benefits under 38 C.F.R. 
§ 1151, claimed as being due to congestive heart failure 
caused by an overdose of morphine at the VA Medical Center in 
February 1997 which ultimately contributing to the Veteran's 
death from congestive heart failure in April 2006, has been 
raised by the appellant's representative in March 2010, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and the issue is referred to the AOJ 
for appropriate action.  

For reasons explained below, the current appeal is REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.




REMAND

To establish DIC benefits for the cause of the Veteran's 
death, the evidence must show that a service-connected 
disability caused, or contributed substantially or materially 
to cause, that death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 
(2009).

The Board notes that at the time of his death, the Veteran 
was receipt of compensation for a cognitive disorder (100 
percent), alopecia (10 percent), impotence (0 percent), and 
headaches with photophobia, vomiting and nausea (0 percent) 
all based on the provisions of 38 U.S.C.A. § 1151.

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126, was 
signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2009).  VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in the context of a claim for DIC 
benefits, section 5103(a) notice must include: (1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).


The Court held in Pelegrini II that VCAA notice, as required 
by 38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  If the Court determines that a 
notice error has been committed, the Court must take due 
account of the rule of prejudicial error.  See Conway v. 
Principi, 353 F.3d 1369, 1374-75 (Fed. Cir. 2004).

In the current case, the appellant was provided notice of the 
VCAA in June 2006, prior to the initial adjudication of her 
claim in the November 2006 rating decision at issue.  
However, this June 2006 letter failed to satisfy the three 
requirements for VCAA notice in the context of a claim for 
DIC benefits, as outlined in Hupp.  See Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  Through her statements, the 
appellant has failed to demonstrate her knowledge of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition, nor has 
the appellant submitted or been advised to submit medical 
evidence showing a link between the Veteran's death and his 
"service connected" cognitive disorder.  Thus, on remand, 
the RO/AMC should provide corrective VCAA notice, to include 
the three Hupp requirements.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Send the appellant a VCAA notice 
letter under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2009) that includes an explanation as 
to 


the information or evidence needed to 
establish a claim for service 
connection for the cause of the 
Veteran's death as outlined by the 
Court in Hupp, supra.  Specifically, 
the notice should include 1) a 
statement of the conditions, if any, 
for which the Veteran was "service-
connected"(including conditions 
compensated under 38 U.S.C.A. § 1151) 
at the time of his death; (2) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a previously 
service-connected condition; and 
(3) an explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service-connected.

2.  After the development requested 
above has been completed, the record 
should again be reviewed.  If the 
benefit sought on appeal remains 
denied, then the appellant and her 
representative should be furnished with 
a supplemental statement of the case 
and be given the opportunity to respond 
thereto.  The case should then be 
returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

